Abatement Order filed May 5, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-01022-CV
                                   ____________

          NEWSTREAM HOTEL PARTNER-IAH, LLC, Appellant
                                         V.

      UC RED LION HOUSTON HOLDER, LLC AS SUCCESSOR IN
             INTEREST TO UC FUNDING, LLC, Appellee


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-71008

                            ABATEMENT ORDER

      On April 29, 2020, appellant Newstream Hotel Partner-IAH, LLC notified
this court that it petitioned for voluntary bankruptcy protection on April 28, 2020 in
the United States Bankruptcy Court for the Eastern District of Texas under case
number 20-41064. A bankruptcy suspends the appeal from the date when the
bankruptcy petition is filed until the appellate court reinstates the appeal in
accordance with federal law. Tex. R. App. P. 8.2. Accordingly, we ORDER the
appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated
the stay, a certified copy of the order must be attached to the motion. Id. A party
filing a motion to reinstate shall specify what further action, if any, is required from
this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of t his court.

                                    PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                           2